DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-15 of the Remarks, filed May 25, 2022, with respect to rejections under 35 U.S.C. §112 and §102 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed and are re-numbered as claims 1, 2, 4-6, 3, 7, 8, 10-12, 9, 13, 14, 16, 15, and 17-20, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claim 7, wherein at least one reference signal of the M reference signals is transmitted by a first serving cell, and the first serving cell is not added by the UE; the UE assumes that a transmission antenna port of the first signaling is Quasi-Co-Located with a transmission antenna port of the first reference signal; W is a positive integer, and M is a positive integer greater than 1; the meaning of the phrase that the first serving cell is not added by the UE includes that the UE is not assigned an SCellIndex nor a ServCellIndex for the first serving cell; CRC of the first signaling is scrambled by a C-RNTI;
as recited in claim 13, wherein at least one reference signal of the M reference signals is transmitted by a first serving cell, the first serving cell not being added by a transmitter of the first radio signal; at least one serving cell maintained by the first base station is added by the transmitted of the first radio signal; the transmitter of the first radio signal assumes that a transmission antenna port of the first signaling is Quasi-Co-Located with a transmission antenna port of the first reference signal; W is a positive integer, and M is a positive integer greater than 1; the meaning of the phrase that the first serving cell not being added by a transmitter of the first radio signal includes that the transmitter of the first radio signal is not assigned an SCellIndex nor a ServCellIndex for the first serving cell; the meaning of the phrase that at least one serving cell maintained by the first base station is added by the transmitter of the first radio signal includes that the transmitter of the first radio signal is assigned SCellIndex or a ServCellIndex for the at least one serving cell maintained by the first base station; CRC of the first signaling is scrambled by a C-RNTI; and
as recited in claim 18, wherein the second base station is a maintenance base station for a first serving cell, at least one reference signal of the M reference signals is transmitted by the first serving cell, none of serving cells maintained by the second base station being added by a transmitter of the first radio signal; the transmitter of the first radio signal assumes that a transmission antenna port of the first signaling is Quasi-Co-Located with a transmission antenna port of the first reference signal; W is a positive integer, and M is a positive integer greater than 1; the meaning of the phrase that none of serving cells maintained by the second base station being added by a transmitter of the first radio signal includes that the transmitter of the first radio signal is assigned an SCellIndex or a ServCellIndex for none of serving cells maintained by the second base station; CRC of the first signaling is scrambled by a C-RNTI.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        07/12/2022